Title: To Thomas Jefferson from Joseph Fenwick, 11 September 1792
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 11 Sepr. 1792

I had the honor of addressing you the 1st. Inst. since I am without any advise from you.
I have this day learnt the confirmation of the Decree I mentioned to you in my last relative to Tobacco. It was decreed the 6th. Inst.  that after the first day of October all Tobacco’s that were subject to a duty of 18₶—15s. ⅌ Ct. should pay 10₶ ⅌ Ct. and such as paid 25₶ ⅌ Ct. duty should pay 12₶. All other Tobacco of whatever Country should be admitted on paying a duty of 15₶ ⅌ quintal. Thus American Tobacco stands favored in the duty 5₶ ⅌ Ct. imported in french vessels, and 3₶ Livres if imported in American bottoms direct from America.
The administrators of the Impost have given general orders to the Directors of the Customs Houses to admit no merchandize or productions whatever to the payment of the duties without a certificate of their origin. This Certificate must be from the french Consul in the Port of the expedition or in case there should be no Consul by a notary or Justice of the Peace.
This information is interesting to the Merchants throughout the United States.
We are quiet in this place, but I realy cannot say how they are in the northern and southern departments. The information we get is not much to be depended on. The prussian and Austrian forces have taken verdun and are advancing toward Paris. Great exertions are making to oppose them and I presume the french have not less than 400 thousand men now on foot tho’ illy equipped and undisciplined. I have the honor to be Sir your most obd & Humble Servant

Joseph Fenwick

